Citation Nr: 1212979	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for residuals of a right hand injury.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder and depression.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for a bilateral hip disorder.  

7.  Entitlement to service connection for residuals of colon cancer, to include as due to service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the above claimed disorders.

The Veteran and his spouse provided testimony at a hearing before the undersigned at the RO in December 2011.  A transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss, a low back disorder, bilateral hips disorder, and residuals of colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sleep apnea began during service and has continued since.  

2.  Right hand tenosynovitis was incurred as a result of an in-service injury.  

3.  An acquired psychiatric disability, diagnosed as dysthymic disorder and depression, was incurred as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for right hand tenosynovitis have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal regarding the sleep apnea, right hand, and acquired psychiatric disabilities, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Sleep Apnea

The record clearly demonstrates current sleep apnea according to physical examination and diagnostic testing as well as treatment with a CPAP machine.    

While service treatment records are negative for findings related to sleep apnea, the Veteran submitted statements from his roommate during service as well as from people who had known or worked with him since service.  They stated that the Veteran snored loudly while sleeping and was often exceptionally tired and disoriented during the day.  

At the Board hearing, the Veteran stated that since service, he has had a feeling of being tired during the day and has been told that he snored loudly.  He also stated that his former roommate recently told him that he used to stop breathing while he slept during service.  The Veteran's wife testified that he currently snored loudly and would stop breathing, particularly if he was not wearing his CPAP machine.  

The Veteran, his spouse, friends, and coworkers are competent to report symptoms of sleep apnea that they had personally experienced or witnessed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

There is no evidence of record to directly contradict the Veteran's statements that sleep apnea began during service and has continued ever since.  While the contemporaneous record does not document sleep apnea, the absence of such findings is not dispositive.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  

The additional lay statements from his friends, family, and coworkers provide further support for his claim.  The lay statements have been consistent and are credible.  Therefore, the Veteran's reports, in addition to the lay statements from those who knew him during service and have known him since then, are sufficient to establish an in-service incurrence of sleep apnea and a continuity of symptomatology since discharge.  

The Board notes that at a December 2009 VA examination related to the colon cancer claim the examiner opined that the Veteran's sleep apnea was less likely related to the fatigue and difficulty sleeping, which he had in service, as he had only  recently developed symptoms of loud snoring and other symptoms of sleep apnea.  This opinion does not take into consideration the Veteran's and other lay statements reporting that he had snored in service and ever since.  It is, therefore, of little probative value in determining the etiology of sleep apnea.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Implicit in the examiner's opinion; however, is an opinion that if symptoms were demonstrated in service, the current sleep apnea would be service connected.  Because the record shows pertinent symptoms in service, the examiner's opinion actually provides some evidence in support of the claim.

The record shows a current disability, disability in service and a continuity of symptomatology linking the two.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Residuals of a Right Hand Injury

The Veteran contends that he incurred a right hand disability as a result of an in-service injury.  

He received a VA examination in December 2009, where right hand tenosynovitis was diagnosed.  Grip strength was 4/5 on examination.  

During the Board hearing, the Veteran continued to report decreased grip strength that caused him to drop things.  

Service treatment records confirm that the Veteran sustained two right hand injuries during active service.  In April 1978, he injured the fourth digit while moving boxes.  There was limited range of motion of the fourth digit and mild swelling.  X-rays appeared within normal limits.  The impression was of a sprain of the fourth digit, right hand.  

In December 1980, the point of a stationary drill bit struck the Veteran's hand between the third and fourth digit.  X-rays were within normal limits, there was a decrease of two degrees in range of motion, and the neurovascular structure of the hand was intact.  The puncture wound was diagnosed as a soft tissue injury.     

During the Board hearing, the Veteran stated that ever since service, and specifically since the second injury, he has experienced decreased grip strength, pain, decreased range of motion, and stiffness in his right hand.  The Veteran is competent to report current symptoms of his right hand disability, when such symptoms began, and that they have continued since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have been consistent and are credible.  

There is no evidence of record to directly contradict the Veteran's statements that his current right hand disability began as a result of the in-service injury and has continued ever since.  Although he has not sought treatment for his right hand symptoms since service, confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  Therefore, the Veteran's reports are sufficient to establish a continuity of symptomatology since discharge.  

The December 2009 VA examiner found that it was less likely than not that the Veteran's right hand disability was caused by, or the result of, the in-service injuries.  The examiner placed significant weight on the fact that the puncture wound healed well and that the Veteran did not seek further treatment after the puncture wound injury.  As previously noted; however, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496

It does not appear that the examiner took the Veteran's reports of continuity of symptomatology into consideration.  Hence the examiner's opinion is of little probative value.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the Veteran's reports of continuity and resolving all doubt in his favor, the Board finds that service connection for the residuals of the right hand injury, right hand tenosynovitis, is warranted.  38 U.S.C.A. § 5107(b) (West 2002).

Acquired Psychiatric Disability

The record demonstrates diagnoses of dysthymic disorder and depression.  Service treatment records document counseling sessions mainly regarding the Veteran's second marriage and his step-son.  An October 1988 treatment record specifically stated that there seemed to be no evidence of thought disorder, major depression, and/or suicidal ideation.  

Nevertheless, the Veteran reported during the Board hearing that he began to experience symptoms of depression and anxiety, including suicidal ideation, during the late 1980s and early 1990s around the time his second marriage was ending.  He stated that he has continued to experience these symptoms ever since, although they are not currently as severe as they were during service.  

He is competent to report current symptoms such as depressed mood and anxiety, when such symptoms began, and that they have continued since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's statements have been consistent and are credible.  There is no evidence of record to directly contradict the Veteran's statements that his acquired psychiatric disability began during service and has continued ever since.  Although he has not consistently sought treatment for his symptoms since service, confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  Therefore, the Veteran's reports are sufficient to establish the in-service incurrence and a continuity of symptomatology since discharge.  

During a November 2009 VA examination, he continued to report symptoms of depressed mood, decreased concentration, and lack of interest.  He stated that he had been divorced three times and spent most of his time alone.  He described multiple health problems as well as sleep disturbance.  The examiner diagnosed dysthymic disorder and stated that while his physical problems, including sleep apnea, likely contributed to his insomnia, fatigue, and problems concentrating, his chronic dysthymic mood, low self-esteem, and feelings of apathy appeared to go beyond what would be expected from the impact of his health issues.  

The examiner stated that dysthymia is generally chronic and, therefore, stress experienced earlier during his life could have impacted his depressive symptoms.  In the examiner's opinion, it was possible that reported stress during his long military career could have been an early manifestation or presentation of his current symptoms.  Considering; however, that he spent 24 years in the military and was married twice during that time; determining the probability of marital stress in the early 1990s being related to current dysthymia would be based on mere speculation.  

The examiner's opinion was expressed in speculative terms, and would be insufficient, by itself, to establish service connection.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  However, considering the VA opinion in combination with the Veteran's reports of continuity of symptomatology and, resolving all doubt in his favor, the Board finds that the evidence is in favor of the grant of service connection for an acquired psychiatric disability, diagnosed as dysthymic disorder.  38 U.S.C.A. § 5107(b) (West 2002).






						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea is granted.  

Service connection for right hand tenosynovitis is granted.  

Service connection for an acquired psychiatric disability is granted.  



REMAND

During the December 2011 Board hearing, the Veteran reported that he had recently begun seeing a new primary care physician at Trinity Medical Center and that before that, he received all of his medical care through Dr. L. Coates, his primary care physician with Firewheel Family Practice.  The claims file and Virtual VA do not include any records from Trinity Medical; and is negative for any treatment records from Dr. L.C. or Firewheel Family Practice since April 2011.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran reported during the Board hearing that he began to experience low back symptoms during service and that these symptoms had continued ever since.  The testimony triggers VA's duty to provide the Veteran with a VA examination.  The examination is needed to determine whether he has a low back disability related to the in-service symptoms.  

In addition, a new VA examination is needed regarding the bilateral hips.  The December 2009 VA joints examiner noted that service medical records demonstrated a one-time treatment for complaints of bilateral hip pain.  Service treatment records actually demonstrate at least three separate instances of complaints and treatment of bilateral hip pain as well as a diagnosis of IT band syndrome of the right hip.  One treatment record from April 1993 demonstrated that pain was radiating to the right hip from the knee.  An October 1993 treatment record indicated that the bone scan had been completed and that the Veteran would be reevaluated with a MRI scan of the right and left femoral head.  

The VA examiner did not provide an opinion based on an accurate history and, thus, the opinion is inadequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Moreover, given the in-service reports of a connection between the knees and hips, an opinion is needed as to whether the bilateral hip disability was proximately caused or aggravated by the service-connected bilateral knee disability.  

Regarding the claim for residuals of colon cancer, the Veteran was provided with a December 2009 VA examination where the examiner found that the present diagnosis of colon cancer, currently stable, was less likely than not secondary to this hemorrhoid flare-up and his bowel condition during service.  As the examiner did not provide reasons for this opinion, it is inadequate for the purposes of determining the etiology of colon cancer.  Id.  Reasons for the opinions provided must be obtained.  

The Veteran was provided a May 2011 audiology examination.  The examiner stated that upon separation, the Veteran's right ear hearing threshold at 4000 Hertz was 10 decibels and that a 30 decibel change in hearing acuity occurred post-discharge.  However, a review of the July 1996 retirement examination reveals a 25 decibel hearing threshold at 4000 Hertz in the right ear.  

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Moreover, the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See Hensley, 5 Vet. App. at 163-64.

Therefore, upon remand, the VA examiner must specifically take into consideration the threshold shifts which occurred during service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he has received for the claimed disabilities, and to submit releases authorizing VA to obtain the records.

He should be specifically asked to complete authorizations for VA to obtain records from Dr. L. Coates and Trinity Medical.

If the Veteran fails to return any needed authorization, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran.  Tell him of the efforts made to obtain the records and of any additional efforts VA plans to undertake with regard to his claim.

2.  Once the above development has been completed, schedule the Veteran for a VA spine examination to determine whether his current low back symptoms had onset in military service or are otherwise related to a disease or injury in service.  

The examiner must review the claims folder and note such review in an examination report or addendum.  If there are relevant records in Virtual VA, the agency of original jurisdiction should provide these records to the examiner or inform the examiner of their contents.

Upon physical examination, the examiner must provide the diagnosis and a description of any current low back disorder, if any.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, schedule the Veteran for a VA joints examination to determine whether his current bilateral hips disability had onset in military service, is otherwise related to a disease or injury in service, or was caused by or aggravated by a service-connected disability.     

The examiner must review the claims folder and note such review in an examination report or addendum.  If there are relevant records in Virtual VA, the agency of original jurisdiction should provide these records to the examiner or inform the examiner of their contents.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hip disability, including trochanteric bursitis, had onset in service or is otherwise related to a disease or injury in service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's bilateral hip disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral knee disability.  If the examiner states that the claimed hip disability is aggravated by the knee disability, although not directly caused by the knee disability, the examiner should indicate the degree of additional impairment caused by the knee disability beyond the natural progress of the hip disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, forward the claims file, including all relevant evidence, and a copy of this remand to the examiner who provided the December 2009 VA examination and opinion regarding colon cancer to obtain clarification consistent with this remand.  

If the December 2009 examiner is unavailable, schedule the Veteran for a VA examination to determine whether colon cancer or any current residuals were proximately caused or aggravated by service-connected hemorrhoids. 

The examiner must review the claims folder and note such review in an examination report or addendum.  If there are relevant records in Virtual VA, the agency of original jurisdiction should provide these records to the examiner or inform the examiner of their contents.

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's colon cancer/residuals was either (a) proximately caused by or (b) proximately aggravated by his service-connected hemorrhoids disability.  If the examiner states that the colon cancer/hemorrhoids disability is aggravated by the hemorrhoids disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by it beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.
The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once the above development has been completed, forward the claims file, including all relevant evidence, and a copy of this remand to the examiner who provided the May 2011 VA audio examination to obtain clarification consistent with this remand.  

If the May 2011 examiner is unavailable, schedule the Veteran for a VA audio examination to determine whether any current hearing loss had onset in military service, or is otherwise related to in-service noise exposure.     

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hearing loss had onset in service or is otherwise related to noise exposure in service.  

The examiner is specifically requested to consider the threshold shifts demonstrated by service treatment records.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

7.  If any benefit for which there is a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for a scheduled examination without good cause may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


